Citation Nr: 0627743	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  04-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Enitlement to an initial rating in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Justin Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  He is the recipient of the Combat Infantryman 
Badge and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board notes the veteran requested a BVA hearing at his 
local RO on his April 2004 Form 9.  However, the veteran 
failed to appear for his scheduled hearing.  As such, the 
veteran's request for a hearing at his local RO is considered 
withdrawn.  See 38 C.F.R., § 20.704(d), (e) (2005). 

The veteran appealed a December 2003 rating decision that 
granted service connection for PTSD and assigned an initial 
50 percent evaluation, effective September 18, 2003.  A March 
2004 decision, issued in connection with the statement of the 
case, granted a 70 percent evaluation for his PTSD, effective 
September 18, 2003.  The appeal, however, remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim. 

2.  The veteran's service- connected PTSD is manifested by 
low and anxious mood, depressed affect, nightmares, hyper-
vigilance, extreme irritability, depression, difficulty 
concentrating at work, difficulty dealing with the public, 
difficulty making decisions, suicidal and homicidal 
ideations, and panic attacks.
 
3.  The veteran's service-connected PTSD is not manifested by 
gross impairment in thought processes or communication; 
problems with insight or judgment; impaired attention and 
concentration; persistent delusions or hallucinations; 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130 Diagnostic Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information as well as any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran filed his clam for service 
connection for PTSD in September 2003.  In December 2003, the 
RO issued a rating decision granting service connection and 
assigning an initial 50 percent rating.  Thereafter, the 
veteran appealed with respect to the propriety of the 
initially assigned rating.  The Board notes that initial 
rating claims are generally considered to be "downstream" 
issues from the original grant of service connection.  VA's 
General Counsel issued an advisory opinion holding that 
separate notice of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claim involving such downstream issues is not required when 
the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.  

As such, in October 2003, prior to the initial decision on 
the claim in December 2003, the veteran was provided with a 
VCAA notification letter which fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  
The notice informed the veteran of the evidence necessary to 
establish entitlement to his service connection claim.  The 
October 2003 letter further advised the veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  
Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim, including being 
informed to provide any medical records he had.  The October 
2003 letter advised him to notify VA of any additional 
information or evidence that he believed would support his 
claims, and if he had additional records he could send them 
to VA, thus effectively notifying him to send any additional 
relevant information.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claim in the VCAA notice letter of 
October 2003, but the letter did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  However, in 
March 2006, the veteran was sent a letter indicating that, 
pertinent to disability ratings, that when disabilities are 
found to be service-connected, a disability rating is 
assigned.  The letter informed the veteran that, when 
assigning such a rating, the following evidence is taken 
under consideration: the nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
veteran was also provided with examples of evidence that he 
should identify or submit that would be taken into 
consideration when assigning a disability rating.  The March 
2006 letter also advised the veteran that, pertinent to 
effective dates, the beginning date of benefit payments or 
increased payments was generally based on when a claim is 
received and when the evidence showed a level of disability 
that supported a certain rating under the rating schedule.  
The veteran was further provided with examples of the type of 
evidence that would assist in the assignment of an effective 
date.  As such, the Board finds that the veteran has been 
fully advised of the evidence necessary to establish a 
disability rating and effective date for the issue now on 
appeal. 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the Board finds that 
service medical records, private medical records, and an 
October 2003 VA examination were reviewed by both the RO and 
the Board in connection with the adjudication of this claim.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Moreover, the veteran was provided 
with a VA examination in October 2003 in order to adjudicate 
his claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluation is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-128.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected PTSD. 

The veteran is service-connected for PTSD, evaluated as 70 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The veteran contends that his symptomatology is 
more severe than the initially assigned rating, and that he 
is entitled to a 100 percent disability rating. 

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestations of 
particular symptoms.  The use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). 

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.  

A 100 percent disability rating requires:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 41 
to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF of 80 is 
defined as: if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  

During a September 2003 private medical examination, the 
veteran reported that he is currently socially withdrawn and 
does not have the desire to be around people.  Specifically, 
he described an increased startle response and avoidance of 
situations and stimuli which have the capacity to evoke bad 
memories and the distressing emotional experience.  The 
physician described the veteran as having good hygiene and 
being well groomed.  His attention and concentration were 
unimpaired.  His speech was relevant and coherent and his 
thought processes appeared to track logically and there was 
no bizarre mentation evident in thought content.  The 
veteran's affect was intense, but normal within range.  His 
mood was depressed.  Although he had thoughts of suicide, he 
did not have a plan to harm himself.  He did not have any 
defects in social judgment.  The physician diagnosed the 
veteran with PTSD and a GAF score of 65, with scores of 70 to 
80 in the past year.  The physician further indicated that 
the veteran did not exhibit disabling psychopathology.

During a second September 2003 private examination, the 
veteran reported nightmares and memories of his time in 
Vietnam.  The examiner noted that the veteran is hyper-
vigilant and does not feel comfortable around other people.  
The veteran was well groomed and his affect was flat with 
little animation.  The examiner further observed that the 
veteran had difficulty sleeping and experiences nightmares 
and feelings of worthlessness.  It was noted that the veteran 
admitted to occasional suicidal thoughts, but had no history 
of attempts and no plans for any attempts.  He diagnosed the 
veteran with PTSD, chronic type, based on the DSM-IV criteria 
for PTSD. 

The veteran noted during a VA examination in October 2003 
that he currently has problems with nightmares, flashbacks, 
and daily intrusive bad memories of Vietnam.  Specifically, 
he also noted having an increased startle response and 
trouble sleeping.  The veteran maintained that he was very 
socially isolated and avoided public places.  It was noted 
that the veteran worked as a police officer for 17 years 
after his service discharge, but retired early due to severe 
knee problems.  He was currently married and had been married 
for 33 years.  It was also reported that the veteran had been 
elected to the city council and served in that capacity for 
about 16 years, but he stated that he did not return to that 
position due to his desire to avoid contact with people and 
because of problems with anxiety.  Upon mental status 
examination, the veteran was casually dressed and groomed 
with good hygiene.  He is alert and cooperative.  At his 
initial examination, almost immediately after the examiner 
asked the veteran about his time in Vietnam, he became very 
tearful, sad, and broke down and cried throughout his history 
recollection.  His speech was broken at times, and was 
difficult to understand due to his affective component.  His 
mood is described as very low and anxious, but otherwise his 
thought process appears to be logical and goal directed.  
There is no psychosis or evidence of suicidal or homicidal 
thought.  There is a passive death wish.  His mood appears 
depressed.  He describes some passive death wish but no 
active or suicidal plan.  His intellectual functioning is 
estimated to be average, and there are no troubles with 
insight or judgment.  The examiner diagnosed the veteran with 
moderate to severe PTSD and assigned a GAF score of 60. 

The Board notes the veteran has submitted a March 2004 letter 
from a Registered Nurse who personally knows the veteran and 
his family.  In the letter, she stated that the veteran has 
been suffering from intrusive symptoms, symptoms of 
avoidance, and symptoms of hyper arousal.  Additionally, she 
stated that the veteran should be considered "totally 
impaired by his Post Traumatic Stress Disorder." 

While the nurse is a healthcare professional, she is not a 
physician, or a specialist in psychology or psychiatry.  
Additionally, there is no indication that the nurse conducted 
a detailed review of the veteran's treatment records or the 
medical history contained in the claims file.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995) (The VA is not required to 
accept a physician's opinion that is based upon the 
claimant's recitation of medical history.)  As such, the 
Board affords no probative weight to the nurse's opinion that 
the veteran is "totally impaired by his Post Traumatic 
Stress Disorder."

The veteran was examined by a private physician, Dr. Riggs, 
in April 2004.  Dr. Riggs noted that the veteran's speech was 
relevant, coherent, logical, and, at times, rambling.  His 
mood and affect was dysphoric, depressed, sad and irritable.  
His attention and concentration were adequate for the 
interview even though at times he needed repetition.  His 
thought processes were logical, sequential and pertinent, and 
many times they were circumstantial and tangential.  Dr. 
Riggs reported that the veteran was aware of the day of the 
week, the month, the date, the year, the name of the city he 
was in and what was in the news the day before.  He could 
also name the current president, the current vice-president 
and the previous president.  He could recall where he went to 
school, and could remember three of three items after five 
minutes.  Dr. Riggs stated that the veteran last worked in 
1988 as a police officer, but quit because of problems with 
the city.  The veteran gets along with his wife, children and 
other family members sometimes.  He is able to bathe and 
dress himself with no difficulty, wash dishes, take out 
garbage and do laundry.  He will talk on the phone with his 
friends, but not on a regular basis.  He once shot a gun over 
the head of his wife and children, and does have thoughts of 
killing himself and other people.  Dr. Riggs stated that the 
veteran has hyper-vigilance, extreme irritability and 
depression.  She diagnosed the veteran with chronic and 
severe PTSD with major depression, generalized anxiety 
disorder and panic attacks.  She diagnosed the veteran with a 
GAF score of 45.  She further stated that the veteran is 
totally unemployable.  

The Board notes that in a June 2004 letter, the veteran's 
sister stated that the veteran is angry, sad, scared and 
paranoid, gets agitated very easily, and does not sleep well 
at night.  She further stated that "his physical and mental 
being is at times scary."

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds an initial 
evaluation in excess of 70 percent is not warranted because 
the veteran's PTSD symptoms do not more nearly approximate 
those required for a 100 percent rating than those required 
for a 70 percent rating.

The evidence of record indicates that the veteran's PTSD is 
manifested by low and anxious mood, depressed affect, no 
troubles with insight or judgment, unimpaired attention and 
concentration, nightmares, hyper-vigilance, extreme 
irritability, depression, difficulty concentrating at work, 
difficulty dealing with the public, difficulty making 
decisions, suicidal and homicidal ideations, and panic 
attacks.

Despite Dr. Riggs' opinion that the veteran is unemployable, 
there is evidence of record which demonstrates that the 
veteran's PTSD has not prevented him from working.  
Specifically, the veteran reported during his October 2003 VA 
examination that he was employed as a police officer for 17 
years, but retired due to knee problems.  Additionally, he 
reported that he was an elected member of the city council 
for 16 years.  Also, the veteran stated on his April 2004 
Application for Increased Compensation Based on Employability 
that he did not leave his last job due to his disability.  
Finally, while Dr. Riggs assigned a GAF of 45, the remainder 
of the veteran's GAF scores reflect only moderate symptoms. 

Moreover, the evidence does not show that the veteran's PTSD 
is manifested by symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  While there is 
evidence that the veteran has had homicidal ideations and 
suicidal ideations, there is no evidence of a current plan, 
and such are not persistent.  Consequently, because the 
disability picture for the veteran's PTSD does not more 
nearly meet the criteria for an evaluation of 100 percent, a 
preponderance of the evidence is against a schedular rating 
in excess of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Ordinarily, the Rating Schedule applies unless there are 
exceptional or unusual factors, which would render 
application of the Rating Schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

In this case, the veteran is in receipt of a total rating for 
compensation purposes based on individual unemployability as 
of September 18, 2003.  As such, the veteran is receiving 
compensation based on his inability to work due to the 
severity of all of his service-connected disabilities.  
Furthermore, he has not been hospitalized for his PTSD.  
Rather, the medical evidence shows that the objective 
manifestations of the veteran's PTSD are consistent with 
those contemplated by the schedular criteria.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order at this time. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating for his service-connected PTSD.  As such, 
that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107. 


ORDER

An initial rating in excess of 70 percent for PTSD is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


